Abraham J. Gellinofe, J.
This is an application to review six orders of the respondent which determined that the furnishing of garage space was an essential service as to six apartments and fixed the maximum rent therefor. The respondent’s finding that garage space was furnished as an essential service to the tenants as soon as such space became available, and that such space is subject to rent control, is amply supported by the record. That the available space was insufficient to supply all the tenants, is not controlling in view of the fact that petitioner, in general, tied in the garage use with the rental of the apartment. While some tenants may not have availed themselves of the garage facilities, their failure to do so did not result in removing the garage facilities from rent control. That one of the tenants rents two of the spaces, does not authorize the landlord to obtain a rental fixed by the respondent (Einhorn v. 100 E. 21st St. Garage, 278 App. Div. 848; Spolan v. Capua, 19 Misc 2d 782; Matter of Astoria 31st St. Garage v. Weaver, N. Y. L. J., Oct. 14,1957, p. 12, col. 7, Pette, J.). Accordingly the application is denied and the petition dismissed.